Citation Nr: 0729405	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by anxiety, forgetfulness, and irritability.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for a disability 
manifested by joint pain to the back, neck, and left ankle.

5.  Entitlement to service connection for a disability 
manifested by joint pain to the hands, hips, and knees.

6.  Entitlement to service connection for an intestinal 
disability.

7.  Entitlement to service connection for a disability 
manifested by headaches and dizziness.

8.  Entitlement to service connection for a disability 
manifested by hair loss.

9.  Entitlement to service connection for a disability 
manifested by vision problems.

10.  Entitlement to service connection for a disability 
manifested by rashes.

11.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

12.  Entitlement to a compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1989 to June 1992.  He had service in Southwest Asia from 
August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran failed, without apparent 
cause, to appear for a scheduled hearing in June 2007.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2006).  The Board 
notes that additional evidence was received from the veteran 
in September 2007.  The veteran, however, waived agency of 
original jurisdiction consideration of the evidence and the 
issues on appeal are properly developed for review.  

The issues of entitlement to service connection for PTSD, for 
a disability manifested by anxiety, forgetfulness, and 
irritability, for a disability manifested by joint pain to 
the back, neck, left ankle, hands, hips, and knees, for an 
intestinal disability, for a disability manifested by 
headaches and dizziness, and for a disability manifested by 
rashes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The persuasive medical demonstrates the veteran has no 
present disability due to chronic fatigue syndrome including 
as a result of an undiagnosed illness.

3.  There is no evidence a disability manifested by hair loss 
due to an injury or disease in active service including as a 
result of an undiagnosed illness.

4.  There is no evidence a disability manifested by vision 
problems due to an injury or disease in active service 
including as a result of an undiagnosed illness.

5.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

6.  The evidence demonstrates the veteran's service-connected 
bilateral hearing loss is presently manifested by level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.


CONCLUSIONS OF LAW

1.  A chronic fatigue syndrome was not incurred in or 
aggravated by service nor as a result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A disability manifested by hair loss was not incurred in 
or aggravated by service nor as a result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A disability manifested by vision problems was not 
incurred in or aggravated by service nor as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006)..  

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2002 and November 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations of the issues 
addressed in this decision.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Service Connection Claims -Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Congenital or 
developmental defects, such as refractive disorders of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  Service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317, VA 
noted that the definition of "qualifying chronic 
disability" for service connection purposes includes not 
only a disability resulting from an undiagnosed illness as 
stated in prior law, but also any diagnosed illness that VA 
determines in regulations warrant a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was further noted that the definition of "qualifying 
chronic disability" includes "medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms."  This category of illnesses 
was defined in § 3.317(a)(2)(ii) to mean "a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities."  Chronic multisymptom illnesses 
of partially understood etiology and pathophysiology are not 
to be considered medically unexplained.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (as amended December 
18, 2006).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for chronic fatigue 
syndrome or disabilities manifested by hair loss or visions 
problems.  At the time of his enlistment physical 
examination, it was reported that the veteran wore glasses.  
Distant vision was 20/70, bilaterally, corrected to20/20 in 
the right eye and 20/25 in the left eye.  In his April 1992 
report of medical history the veteran reported complaints 
including eye trouble.  The examiner noted a medical history 
as described, but provided no additional comments.  The 
veteran's April 1992 separation examination revealed normal 
clinical evaluations.  Distant vision was determined to be 
20/70 in the right eye and 20/100 in the left eye, with both 
eyes correcting to 20/20.  Records show the veteran served as 
a cannon crewmember with service in Battery B, 1st Battalion, 
319th Field Artillery of the 82nd Airborne Division.  He 
served in Southwest Asia from August 1990 to April 1991.  
There is no evidence of any medals or badges indicative of 
combat.

In correspondence dated in October 1996 the veteran stated he 
had experienced hair loss and vision loss.  In a November 
1996 statement the veteran, in essence, requested entitlement 
to multiple disorders as a result of Agent Orange exposure 
and Persian Gulf War experiences.  In subsequent 
correspondence he stated his hair had fallen out because of 
stress.

VA Persian Gulf examination in October 1996 included no 
diagnosis associated with chronic fatigue syndrome or 
disabilities manifested by hair loss or visions problems.  A 
VA general medical examination in February 1997 was 
essentially negative.  A February 1997 eye examination 
revealed diagnoses of bilateral myopia and myokymia 
(twitching) in the left eye.  

A VA chronic fatigue syndrome examination in March 2001 
included a review of the claims folder.  The examiner found 
the veteran's fatigue could be explained by insomnia related 
to his symptoms of anxiety and paranoia associated with PTSD.  
It was noted he did not appear to meet the requirements for 
chronic fatigue syndrome.  A March 2001 examination report 
addendum found there were no unexplained illnesses.  VA 
treatment records dated in June 2002 included diagnoses of 
myopia.  No opinion as to etiology was provided.  

Analysis

Based upon the evidence of record, the Board finds the 
veteran has no present disability due to chronic fatigue 
syndrome including as a result of an undiagnosed illness.  
The March 2001 VA examiner's opinion is persuasive that the 
veteran had no unexplained illnesses.  Further, there is no 
evidence associated with the claims folder to refute this 
opinion.  The Board also finds there is no evidence of 
disabilities manifested by hair loss or vision problems due 
to an injury or disease in active service including as a 
result of an undiagnosed illness.  To the extent that either 
the veteran's hair loss or vision problems had their onset 
during service, the Board finds they are not shown to be 
disabilities for VA compensation purposes.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  

While the veteran may sincerely believe that he has chronic 
fatigue syndrome and disabilities manifested by hair loss and 
vision problems as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Tinnitus

In the instant case the facts are not in dispute.  A rating 
action in August 2003 awarded service connection and assigned 
a 10 percent rating for tinnitus.  The veteran, in essence, 
maintains that a separate 10 percent rating should be 
assigned for each ear.

Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether his tinnitus is perceived as unilateral 
or bilateral, the outcome of this appeal does not change. 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  
Subsequently, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing United States Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board finds the overall evidence of record is 
not indicative of a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2006).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of a 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In this case, service medical records show that upon 
separation examination in April 1992 an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
55
40
LEFT
20
20
40
35
20

On VA authorized audiological evaluation in February 1997 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
50
40
33
LEFT
20
20
40
25
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
A diagnosis of mild bilateral sensorineural hearing loss was 
provided.  

VA treatment records dated in May 2000 noted hearing acuity 
in the right ear was within normal limits to 2,000 Hertz and 
that there was a moderate to mild sensorineural loss at 3,000 
and 4,000 Hertz.  His hearing acuity in the left ear was 
within normal limits to 1,000 Hertz and there was a mild 
sensorineural loss at 2,000 and 3,000 Hertz.  His speech 
recognition ability was excellent, bilaterally.  

On VA authorized audiological evaluation in June 2005 pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
55
40
36
LEFT
15
35
40
25
29

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
with a pattern consistent with that of noise induced hearing 
loss.

Based upon the evidence of record, the Board finds a Roman 
Numeral designation of I for the right ear and a Roman 
Numeral I designation for the left ear is warranted.  The 
June 2005 VA examination findings are consistent with the 
other evidence of record and are considered to adequately 
represent the veteran's present level of disability.  
Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII.  There is no 
evidence of any unusual circumstances for referral for an 
extraschedular rating consideration.  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a disability manifested 
by hair loss is denied.

Entitlement to service connection for a disability manifested 
by vision problems is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in February 
2002.  During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  It was further noted 
that regarding the disability-rating element, in order to 
comply with section 5103(a), VA must notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records show the veteran was 
treated for a left ankle sprain in February 1990, viral 
gastroenteritis in May 1990, back contusion in 
September 1990, and constipation in August 1991.  In his 
April 1992 report of medical history he reported complaints 
including frequent or severe headaches, eye trouble, frequent 
indigestion, arthritis, rheumatism, or bursitis, recurrent 
back pain, trick or locked knee, foot trouble, and depression 
or excessive worry.  He stated that his headaches were due to 
loud noise exposure as a result of his artillery service, 
that he had indigestion as a result of eating pre-packaged 
field rations, that he had occasional rectal irritations, 
that he experienced arthritis pains in his arms, hands, and 
back because of exposure to cold and damp weather, that he 
hurt his lower back in a parachute jump, that occasionally 
his left knee popped out, and that he worried about little 
things and had anxiety fits.  The examiner noted a medical 
history as described, but provided no additional comments.  
The veteran's April 1992 separation examination revealed 
normal clinical evaluations as to the pertinent issues on 
appeal.  Records show the veteran served as a cannon 
crewmember with service in Battery B, 1st Battalion, 319th 
Field Artillery of the 82nd Airborne Division.  He served in 
Southwest Asia from August 1990 to April 1991.  There is no 
evidence of any medals or badges indicative of combat.  In 
correspondence dated in September 1998 the service department 
provided copies of documents demonstrating combat activity in 
the areas where the veteran served in Southwest Asia.  It was 
noted, in essence, that the veteran had identified no 
specific verifiable event as a stressor.

In correspondence dated in October 1996 the veteran stated he 
had experienced headaches, anxiety, irritability, a recurring 
genital rash, constipation, intestinal pains, lower back 
pains, and joint swelling in his hands, ankles, knees, and 
hips.  In a November 1996 statement he, in essence, requested 
entitlement to multiple disorders as a result of Agent Orange 
exposure and Persian Gulf War experiences.  

On VA Persian Gulf examination in October 1996 the veteran 
stated he had experienced heartburn, diarrhea, and an itchy 
inguinal area rash while in Southwest Asia.  He also reported 
he had fallen and had been treated for a back injury.  He 
complained of joint pains which began in 1993 to the knees, 
left ankle, and left hip.  He stated he had experienced 
right-sided headaches since service and that he had problems 
with constipation and heartburn.  X-rays for the feet, 
ankles, hips, knees, and hands were normal.  The examiner 
noted the veteran's skin was clear and that there were no 
hemorrhoids on rectal examination.  There was no evidence of 
edema and there was full range of motion to all joints.  The 
diagnoses included headaches, joint pains, heartburn and 
constipation, and a possible left hip problem.  

On VA general medical examination in February 1997 the 
veteran reported complaints including joint pain, headaches, 
and occasional dizziness.  The examination findings were 
essentially negative.  It was noted the veteran walked erect 
with no list, tilt, or limp.  There was no evidence of 
paravertebral muscle spasm.  There was no evidence of 
swelling to the examined joints and no instability to the 
knees.  X-ray examination revealed right acetabular roof 
possibly representative of an old hip injury or calcification 
of a tendon.  X-rays of the knees, elbows, right shoulder, 
and lumbosacral spine were unremarkable.  A diagnosis of rule 
out PTSD was provided.  On VA neurology examination in 
February 1997 the veteran reported he had experienced head 
trauma with concussions of several occasions and complained 
of headaches and memory loss.  A neurological examination was 
within normal limits.  A diagnosis of tension headaches was 
provided.  A February 1997 skin examination revealed 
residuals of bilateral recurrent herpes labials.  It was 
noted there was secondary pigmentation in the crural folds.  
A March 1997 VA psychiatric examination included an Axis I 
diagnosis of PTSD.  It was noted the veteran stated he had 
been involved in active combat in the Persian Gulf and that 
he had witnessed a lot of shooting, the burning of cities, 
and a lot of dead civilians and soldiers.  

In correspondence dated in May 1997 the veteran stated he had 
been unable to maintain employment.  He asserted his anxiety 
left him gasping for air and that he experienced fatigue, 
irritability, joint pain, restlessness, and depression.  He 
stated he first noticed symptoms of serious heartburn after 
he began taking pills to protect against nerve agent or 
chemical attacks.  In a separate May 1997 statement he 
described events in February 1991 involving convoys through 
thousands of miles in hostile territory where he had seen 
death, destruction, pain, hunger, and suffering and smelled 
burnt flesh and the stench of death.  In a May 1997 statement 
the veteran's mother reported he had not been the same since 
he returned from Desert Storm.  In an April 1998 statement 
she reported he was receiving treatment for anxiety, panic 
attacks, depression, and stress and that he had experienced 
emotional problems since returning from service in 1992.  

Private medical statements include an April 1998 report 
indicating a diagnosis of generalized anxiety disorder 
without opinion as to etiology.  A January 2000 note provided 
a diagnosis of major depressive reaction.  Records dated in 
November 2000 noted Axis I diagnoses of polysubstance 
dependence and a mood disorder.  It was also noted that the 
veteran had neck and back pain as a result of a motor vehicle 
accident.  

On VA PTSD examination in March 2001 the veteran reported 
that during service in Southwest Asia he saw dead and burning 
bodies and that he felt his life was at risk on a daily 
basis.  He also stated that once he was beaten up by fellow 
servicemen.  The examiner noted the veteran's level of 
traumatic stress exposure was considered to be moderate to 
high.   It was noted he had a spotty work history following 
service and had been isolated with few friends and a 
significant psychosocial impairment.  The diagnoses included 
an Axis I diagnosis of PTSD and an Axis IV diagnosis of 
exposure to war.  

A March 2001 VA general medical examination included 
diagnoses of gastroesophageal disease onset in 1990, 
headaches onset in 1990, joint pains onset in the 1990's, and 
an inguinal rash onset in 1990.  No rational for these 
etiology opinions was provided.  

A March 2001 VA chronic fatigue syndrome examination found 
the veteran's fatigue could be explained by insomnia related 
to his symptoms of anxiety and paranoia associated with PTSD.  
It was noted he reported the onset of headaches in the 1990's 
described as with suborbital pressure associated with nausea 
and occasional vomiting.  He complained of pain, locking, and 
swelling in the hands, elbows, shoulders, hips, knees, and 
ankles.  A neurology examination in March 2001 included 
diagnoses of vascular headaches that were probably migraines 
with aura and cervical and lumbosacral strain.  On VA skin 
examination, the veteran complained of a recurrent monthly 
rash in the groin area onset in 1990.  He stated he 
experienced pruritus when the rash was present.  The examiner 
noted there was slight hyperpigmentation on the inner thighs, 
but no clinical evidence of any inguinal rash upon 
examination.  A subsequent addendum included diagnoses of 
vascular headaches, lumbosacral strain, PTSD, and 
gastroesophageal reflux disease.  It was noted there were no 
unexplained illnesses.  

VA treatment records dated in June 2002 included diagnoses of 
myopia.  No opinion as to etiology was provided.  Records 
dated in December 2004 noted an assessment of major 
depression with psychotic features and rule out PTSD.  A 
January 2005 statement from a VA staff psychiatrist noted the 
veteran was being treated for a psychotic disorder.  Private 
medical records also show the veteran was last treated for 
depression and PTSD in August 2007.  

In a February 2005 supplemental statement of the case the RO 
found the veteran's reported stressors of having seen dead 
bodies was credible, but that recent VA reports did not show 
a firm diagnosis of PTSD.  The Board concurs that the 
veteran's reported stressors of having seen dead bodies was 
credible and finds that based upon the service department 
reports demonstrating combat activity in the areas where the 
veteran served in Southwest Asia this stressor has been 
verified.  

A review of the evidence of record, however, includes 
inconsistent medical opinions as to the propriety of the 
diagnoses of PTSD and etiology opinions as to the other 
remaining disability claims without explanation or medical 
rationale.  Therefore, the Board finds additional medical 
examinations are required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The 
examining psychiatrist or psychologist 
should be informed as to which of the 
claimed stressors or identified events 
have been verified.  All indicated tests 
and studies are to be performed.  Based 
on a review of the record, and 
examination of the veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has PTSD related to a 
verified event in service.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran should be scheduled for a 
comprehensive VA medical examination, by 
a physician, for opinions as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran has disabilities manifested by 
joint pain to the back, neck, left ankle, 
hands, hips, and knees, an intestinal 
disability, a disability manifested by 
headaches and dizziness, or a disability 
manifested by rashes as a result of 
service or a service-connected 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  Any 
opinion provided should be reconciled 
with the prior VA examination findings in 
October 1996, February 1997, and March 
2001.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


